OSCN Case Details                                                                                     Page 1 of 6




The information on this page is NOT an official record. Do not rely on the correctness or completeness of
this information. Verify all information with the official record keeper. The information contained in this report
is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is
governed by this act, as well as other applicable state and federal laws.

    IN THE DISTRICT COURT IN AND FOR CANADIAN COUNTY, OKLAHOMA

 KIRK A FUQUA, AN INDIVIDUAL,
      Plaintiff,
 v.
 STATE FARM MUTUAL AUTOMOBILE INS CO,

 STATE FARM LIFE INSURANCE CO,                             No. CJ-2020-603
                                                           (Civil relief more than $10,000: BREACH OF
 STATE FARM FIRE AND CASUALTY CO,                          AGREEMENT - CONTRACT)

 STATE FARM GENERAL INSURANCE CO,                          Filed: 12/11/2020

 A COLLECTION OF FOREIGN INSURANCE
 COMPANIES, AND                                            Judge: McCurdy, Jack

 COURTNEY HUMPHREY, AN INDIVIDUAL AND
 HUMPHREY
 INSURANCE AND FINANCIAL SERVICES INC,
      Defendant(s).


PARTIES
FUQUA, KIRK A, Plaintiff
HUMPHREY, COURTNEY, Defendant
STATE FARM FIRE AND CASUALTY CO, Defendant
STATE FARM GENERAL INSURANCE CO, Defendant
STATE FARM LIFE INSURANCE CO, Defendant
STATE FARM MUTUAL AUTOMOBILE INS CO, Defendant



ATTORNEYS
Attorney                                                  Represented Parties

                                                                                                          EXHIBIT
                                                                                                                1
https://www.oscn.net/dockets/GetCaseInformation.aspx?db=canadian&number=CJ-2020-60... 1/6/2021
OSCN Case Details                                                                                                  Page 2 of 6



 Attorney                                                                    Represented Parties
 CUNNINGHAM, KEVIN H (Bar #22117)                                            FUQUA, KIRK A
 3540 S BOULEVARD SUITE 300
 EDMOND, OK 73013


 MEEK, JUSTIN D (Bar #21294)                                                 FUQUA, KIRK A
 3540 S BOULEVARD SUITE 300
 EDMOND, OK 73013



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.              Issue: BREACH OF AGREEMENT - CONTRACT (CONTRACT)
                         Filed By: FUQUA, KIRK A
                         Filed Date: 12/11/2020

                         Party Name                                                      Disposition Information
                         Defendant:
                         STATE FARM MUTUAL AUTOMOBILE INS CO
                         Defendant:
                         STATE FARM LIFE INSURANCE CO
                         Defendant:
                         STATE FARM FIRE AND CASUALTY CO
                         Defendant:
                         STATE FARM GENERAL INSURANCE CO
                         Defendant: HUMPHREY, COURTNEY


 DOCKET
 Date              Code                  Description                                               Count Party       Amount
12-11-2020 TEXT                          CIVIL RELIEF MORE THAN $10,000 INITIAL                      1    FUQUA,
                                         FILING. // PETITION FILED                                        KIRK A
                                         Document Available (#1048312331) TIFF
                                             PDF

12-11-2020 CONTRACT                      BREACH OF AGREEMENT - CONTRACT




https://www.oscn.net/dockets/GetCaseInformation.aspx?db=canadian&number=CJ-2020-60... 1/6/2021
OSCN Case Details                                                                  Page 3 of 6



Date       Code          Description                                 Count Party     Amount

12-11-2020 DMFE          DISPUTE MEDIATION FEE                                          $ 7.00

12-11-2020 PFE1          PETITION                                                     $ 163.00

12-11-2020 PFE7          LAW LIBRARY FEE                                                $ 6.00

12-11-2020 OCISR         OKLAHOMA COURT INFORMATION SYSTEM                             $ 25.00
                         REVOLVING FUND

12-11-2020 OCJC          OKLAHOMA COUNCIL ON JUDICIAL                                   $ 1.55
                         COMPLAINTS REVOLVING FUND

12-11-2020 OCASA         OKLAHOMA COURT APPOINTED SPECIAL                               $ 5.00
                         ADVOCATES

12-11-2020 SSFCHSCPC     SHERIFF'S SERVICE FEE FOR
                         COURTHOUSE SECURITY PER BOARD OF
                         COUNTY COMMISSIONER

12-11-2020 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

12-11-2020 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON                                $ 0.16
                       $1.55 COLLECTION

12-11-2020 SJFIS         STATE JUDICIAL REVOLVING FUND -                                $ 0.45
                         INTERPRETER AND TRANSLATOR
                         SERVICES

12-11-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON                              $ 0.23
                      $1.55 COLLECTIONS

12-11-2020 DCADMIN05     DISTRICT COURT ADMINISTRATIVE FEE ON                           $ 0.75
                         $5 COLLECTIONS

12-11-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

12-11-2020 CCRMPF        COURT CLERK'S RECORDS MANAGEMENT                              $ 10.00
                         AND PRESERVATION FEE

12-11-2020 CCADMIN04     COURT CLERK ADMINISTRATIVE FEE ON                              $ 0.50
                         COLLECTIONS

12-11-2020 LTF           LENGTHY TRIAL FUND                                            $ 10.00

12-11-2020 SMIP          SUMMONS ISSUED TO ATTY FOR SERVICE                            $ 50.00
                         Document Available (#1048312327) TIFF
                            PDF




https://www.oscn.net/dockets/GetCaseInformation.aspx?db=canadian&number=CJ-2020-60... 1/6/2021
OSCN Case Details                                                                  Page 4 of 6



Date       Code          Description                                 Count Party     Amount

12-11-2020 SMIP          SUMMONS ISSUED TO ATTY FOR SERVICE
                         Document Available (#1048312323) TIFF
                            PDF

12-11-2020 SMIP          SUMMONS ISSUED TO ATTY FOR SERVICE
                         Document Available (#1048312319) TIFF
                            PDF

12-11-2020 SMIP          SUMMONS ISSUED TO ATTY FOR SERVICE
                         Document Available (#1048312315) TIFF
                            PDF

12-11-2020 SMIP          SUMMONS ISSUED TO ATTY FOR SERVICE
                         Document Available (#1048312311) TIFF
                            PDF

12-11-2020 TEXT          OCIS HAS AUTOMATICALLY ASSIGNED
                         JUDGE MCCURDY, JACK TO THIS CASE.

12-11-2020 ADJUST        ADJUSTING ENTRY: MONIES DUE TO AC09-                           $ 7.00
                         CARD ALLOCATION




https://www.oscn.net/dockets/GetCaseInformation.aspx?db=canadian&number=CJ-2020-60... 1/6/2021
OSCN Case Details                                                                  Page 5 of 6



Date       Code          Description                                 Count Party     Amount

12-11-2020 ACCOUNT       ADJUSTING ENTRY: MONIES DUE TO THE
                         FOLLOWING AGENCIES REDUCED BY THE
                         FOLLOWING AMOUNTS:
                         CJ-2020-603: AC89 COURT CLERK'S
                         RECORDS MANAGEMENT AND
                         PRESERVATION FEE -$0.25
                         CJ-2020-603: AC81 LENGTHY TRIAL FUND
                         -$0.25
                         CJ-2020-603: AC79 OCIS REVOLVING FUND
                         -$0.63
                         CJ-2020-603: AC67 DISTRICT COURT
                         REVOLVING FUND -$0.03
                         CJ-2020-603: AC65 STATE JUDICIAL
                         REVOLVING FUND, INTERPRETER SVCS
                         -$0.02
                         CJ-2020-603: AC64 DISPUTE MEDIATION
                         FEES CIVIL ONLY -$0.18
                         CJ-2020-603: AC59 COUNCIL ON JUDICIAL
                         COMPLAINTS REVOLVING FUND -$0.04
                         CJ-2020-603: AC58 OKLAHOMA COURT
                         APPOINTED SPECIAL ADVOCATES -$0.13
                         CJ-2020-603: AC31 COURT CLERK
                         REVOLVING FUND -$0.02
                         CJ-2020-603: AC23 LAW LIBRARY FEE CIVIL
                         AND CRIMINAL -$0.15
                         CJ-2020-603: AC01 CLERK FEES -$5.30




https://www.oscn.net/dockets/GetCaseInformation.aspx?db=canadian&number=CJ-2020-60... 1/6/2021
OSCN Case Details                                                                  Page 6 of 6



Date       Code          Description                                 Count Party     Amount

12-11-2020 ACCOUNT       RECEIPT # 2020-654691 ON 12/11/2020.
                         PAYOR: CUNNINGHAM/KEVIN H TOTAL
                         AMOUNT PAID: $ 279.64.
                         LINE ITEMS:
                         CJ-2020-603: $207.70 ON AC01 CLERK FEES.
                         CJ-2020-603: $7.00 ON AC09 CARD
                         ALLOCATIONS.
                         CJ-2020-603: $5.85 ON AC23 LAW LIBRARY
                         FEE CIVIL AND CRIMINAL.
                         CJ-2020-603: $0.64 ON AC31 COURT CLERK
                         REVOLVING FUND.
                         CJ-2020-603: $4.87 ON AC58 OKLAHOMA
                         COURT APPOINTED SPECIAL ADVOCATES.
                         CJ-2020-603: $1.51 ON AC59 COUNCIL ON
                         JUDICIAL COMPLAINTS REVOLVING FUND.
                         CJ-2020-603: $6.82 ON AC64 DISPUTE
                         MEDIATION FEES CIVIL ONLY.
                         CJ-2020-603: $0.43 ON AC65 STATE JUDICIAL
                         REVOLVING FUND, INTERPRETER SVCS.
                         CJ-2020-603: $0.95 ON AC67 DISTRICT
                         COURT REVOLVING FUND.
                         CJ-2020-603: $24.37 ON AC79 OCIS
                         REVOLVING FUND.
                         CJ-2020-603: $9.75 ON AC81 LENGTHY TRIAL
                         FUND.
                         CJ-2020-603: $9.75 ON AC89 COURT CLERK'S
                         RECORDS MANAGEMENT AND
                         PRESERVATION FEE.




https://www.oscn.net/dockets/GetCaseInformation.aspx?db=canadian&number=CJ-2020-60... 1/6/2021
